*480The opinion of the court was delivered by
Wheeler, J.
It is not necessary to look into the lease from the claimant’s intestate to the defendant, to ascertain the rights of these parties. The case shows that the cheese in question was in the defendant’s possession, and that would make him the apparent owner. The other facts in the case do not qualify this apparent right, further than that they show that the claimant in this suit claimed then that one half the cheese belonged to him as administrator, and that the defendant yielded and assented to this claim. This leaves the defendant the owner of the other half. The cheese was put into the hands of the trustees to dispose of for the owners, and to pay the avails to the owners. By this arrangement, one half the avails belonged to the claimant, the other half to the defendant. The trustees recognized these several rights of the defendant and claimant, by crediting the several share of each to each. So much of the several- share of the defendant as had not been paid when the trustee process was served, belonged to him, and was subject to be attached by that process, and was not subject to any right of the claimant. The report of the commissioner shows that there was fifty-five dollars so due.
The judgment is reversed, and the trustees are adjudged chargeable on the report, disclosure, and stipulations, for fifty-five dollars, with costs to the plaintiff against the claimant.